Citation Nr: 1521283	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-17 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Evaluation of posttraumatic stress disorder (PTSD) with major depressive disorder, rated as 50 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to September 8, 2011.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from September 8, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an April 2011 rating decision, the RO continued a 10 percent rating for degenerative disc disease of the lumbar spine.  The Veteran appealed this decision.  During the course of his appeal, the RO assigned a 20 percent rating for this disability, effective September 8, 2011.

In a November 2012 rating decision, the RO granted service connection for PTSD with major depressive disorder and assigned a 30 percent rating for the disability, effective the date of receipt of claim, April 4, 2011.  During the course of his appeal, the RO assigned a 50 percent rating for the disability, also effective April 4, 2011.

As higher rating for the disabilities are available, to include prior to and from September 8, 2011 for degenerative disc disease of the lumbar spine, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board acknowledges that a claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, although the claim for a TDIU had been raised expressly by the Veteran himself during the course of his appeal, it has been separately adjudicated by the RO in an unappealed rating decision in May 2013. Consequently, no further consideration of entitlement to a TDIU under Rice is warranted by the Board at this time.

In April 2015, the Veteran and his spouse presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's PTSD with major depressive disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

2.  Prior to and from September 8, 2011, the Veteran's degenerative disc disease of the lumbar spine has been manifested by functional loss more nearly approximating forward flexion limited to 60 degrees or less, but forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside, and/or incapacitating episodes as defined by VA have not been shown.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a 20 percent rating for degenerative disc disease of the lumbar spine, prior to September 8, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2014). 

3. The criteria for a rating in excess of 20 percent rating for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for PTSD with major depressive disorder, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary

With respect to the claim for increased rating for degenerative disc disease of the lumbar spine, in an August 2010 pre rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his lumbar spine disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2010 letter. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also afforded various examinations as to the disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran also presented testimony at a hearing in April 2015. During the hearing, the Veterans Law Judge clarified the issues and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings have already been assigned for the Veteran's lumbar spine disability.  The Board will consider the propriety of the rating assigned for each stage as well as whether uniform evaluations are warranted.

A.  PTSD with Major Depressive Disorder

The Veteran contends that he is entitled to a higher rating for the service-connected PTSD with major depressive disorder.  

The Veteran's PTSD with major depressive disorder is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The medical evidence of record consists primarily of a September 2011 VA QTC examination.    The Veteran reported that he had been having a lot of physical problems and noted that his wife felt that he was depressed because he could not do the things that he used to do.  He stated that he found himself frustrated frequently due to his limitations in mobility.  He quit working because it was hard to walk, which he felt was the onset of his depression.  He described current symptoms of feeling down, tired, and unmotivated.  He built model aircraft to stay busy, but could not engage in previously enjoyably activities due to physical limitations.  He had trouble sleeping and had to use Ambien.  He also reported problems with attention, concentration, and memory.  He endorsed nightmares, avoidance of stimuli of the trauma, occasional feelings of detachment or estrangement from others, irritability or outbursts of anger, and exaggerated startle response.

The Veteran also admitted to intrusive thoughts of his Vietnam War experiences and indicated that he had a great deal of anxiety that surged in response to such thoughts.  He reported that he was an introvert and spent of most of his time by himself.  He experienced problems being around others but managed his symptoms by staying busy.  He related that he felt that a great deal of the onset of his emotional symptoms came from his inability to stay active and distracted.
Furthermore, he noted that his symptoms resulted in frustration, anger, and difficulty functioning in all areas.  He did not indicate a history of violent behavior or suicide attempts.  

With respect to treatment, he reported that he took Ambien.  He had not received any psychotherapy for his mental condition within the past year.  In regard to family relationships, the Veteran described good relationships with his wife and children. 

The Veteran reported that he worked in various jobs after service including as a security gard, as a merchandiser and as an equipment technician.  He reported that his relationships with his supervisors and coworkers were good.  He stopped working due to physical disability and reported that his unemployment was not due primarily to the effects of his mental condition.  

On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate and he maintained good eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood and depressed mood.  Communication and speech were within normal limits.  Panic attacks were present, occurred once a week, and consisted of tachycardia and shortness of breath for no apparent reason.  There was no suspiciousness present.  There were no reports of delusions or hallucinations, nor were any observed on examination.  Obsessive-compulsive behavior was absent.  

Thought processes were appropriate.  He was able to understand directions.  He did not have slowness or thought nor did he appear confused.  Judgment was not impaired.  Abstracted thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation was absent. 

The examiner diagnosed PTSD and major depressive disorder.  He noted that anxiety, avoidance and arousal issues were associated with PTSD, while anhedonia, depressed mood, and loss of motivation were associated with depression; the other symptoms overlapped.  A GAF score of 50 was assigned.  The examiner noted that the Veteran's mental health disorder were productive of decreased contact of social supports, diminished involvement in pleasurable activities, adverse impact on his relationship with his wife, and difficulty engaging in other activities due to fatigue, despondence, or motivation problems.  

The examiner noted that mentally, the Veteran did not have difficulty performing activities of daily living and he was able to establish and maintain effective work/school and social relationships.  The best description of the Veteran's current psychiatric impairment was that his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

During the Veteran's April 2015 Board hearing, he testified that he experienced frequent nightmares after which he woke up in a cold sweat.  He also endorsed suicidal thoughts.  The Veteran's wife also indicated that the Veteran was depressed, anxious, and short-tempered.  She discussed incidents of road rage.  He woke up frequently throughout the night.  She noted that she occasionally worried about him hurting himself.  With respect to social activities, she noted that he wanted to leave immediately after services and did not want to participate in any fellowship.  He had one close friend and he went out to dinner with him and a group of a few other men on occasion.  She indicated that the Veteran did not enjoy socializing much and was most comfortable at home.  

The aforementioned evidence reflects that the Veteran's PTSD with major depressive disorder has been manifested by difficulty sleeping, paranoia, irritability, anger, anxiety, depression, isolative behavior, some problems with memory and concentration, and low motivation, energy, and mood.  Significantly, the Veteran has reported some suicidal ideation and impaired impulse control manifested in road rage.

However, at no point during the period of the appeal, is the service-connected PTSD with major depressive disorder shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.    

Significantly, the probative evidence does not show such symptoms as obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that would require the assignment of a 70 percent rating.

The Board acknowledges that the record reflects that the Veteran has expressed experiencing suicidal thoughts.  However, there is no indication in the records that these feelings are more than passive, as there is no indication of intent or plan.  Moreover, the VA examiner noted that suicidal thoughts were not noted on examination.  Accordingly, the Board finds that these suicidal thoughts, without more, do not rise to the level contemplated in the next-higher 70 percent rating.

Moreover, while the record reflects that the Veteran has displayed some indication of impaired impulse control with road rage and irritability, he has not displayed thoughts of harming others and denied a history of violence on examination. Therefore, impaired impulse control to the level of periods of violence has not been demonstrated.

To the extent that the Veteran experiences social isolation, the record reflects that he is still married, has some contact with other acquaintances, and reports good relationships with his wife and children.  While the Veteran is not working, he reported that he stopped working due to his physical impairments and that he had good relationships with his supervisors and coworkers when he was working.

In sum, the Board finds that the evidence of record is not indicative of occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Moreover, the VA examiner also determined that the Veteran's psychiatric symptoms were only of moderate severity and that he was able to perform functions with occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.   

The Board further notes that the GAF score of 50 assigned on examination, alone, provide a basis for assigning a rating in excess of 50 percent for PTSD.  

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the GAF score of 50 assigned by the examiner might suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  As noted above, the Veteran is married and reported a good work history with no apparent interference from a mental health standpoint, and judgment and thinking are not noted to be impairment.  Thus, it cannot be said that he has occupational impairment with deficiencies in most areas such as work, family relationship, judgment, thinking or mood.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted.  

B.  Lumbar Spine

The Veteran also contends that he is entitled to an increased rating for his degenerative disc disease of the lumbar spine.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's degenerative disc disease is rated as 10 percent and 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

 A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

 Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

An April 2010 VA treatment note indicates that the Veteran was on Tramadol and Celebrex for his low back pain.

A November 2010 VA primary care reflects mild tenderness in the lumbar area with no swelling or warmth.  

On VA examination in December 2010, the Veteran reported progressively worsening low back pain.  He used Tramadol and Celecoxib for treatment.  The Veteran endorsed flare-ups occurred every 2 to 3 weeks and lasting 3 to 7 days at a time.  These flare-ups were precipitated by standing and alleviated by sitting and medication.  He could not stand during a flare-up.  He denied bowel or bladder symptoms other than nocturia, and denied numbness and paresthesias though he endorsed leg or foot weakness.  The Veteran also endorsed fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The pain was chronic, severe, and constant.  It also radiated to both legs.  He did not use an assistive device or aid.  He was limited to walking 1-quarter of a mile.

The examiner noted that there were incapacitating episodes of spine disease, but when asked to list the number of episodes during the past 12-month period, she noted that there was "pain in the lower back constantly."

Objectively, inspection of the spine revealed normal posture, head position, and symmetry in appearance.  Gait was normal and there were no abnormal spinal curvatures.  Ankylosis was not present.  There was no objective evidence of spasm, tenderness, weakness or atrophy, but guarding and pain with motion were present.

Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was no objective evidence of pain on active range of motion or on repetitive range of motion.  There was no additional limitation after 3 repetitions of range of motion.   

Neurologically, a reflex examination of the lower extremities was normal.  A sensory examination was also normal to vibration, position sense, pain or pinprick, and light touch.  A motor examination of the lower extremities was also normal, and muscle tone was normal with no atrophy.  Lasegue's sign was negative.  

An x-ray of the lumbar spine revealed L5/S1 degenerative disc disease.  The examiner noted that there were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran revealed that he had retired in 2007 due to his medical problems, including lower back strain.  

The examiner diagnosed lumbar spine degenerative joint disease.  She noted that the disability caused problems with lifting and carrying, weakness or fatigue, and pain resulting in increased absenteeism at work and problems with usual daily activities such as inability to walk or stand.  

An April 2011 report from the Eastern Carolina Pain Management Center reflects the Veteran's report that he experienced low back pain and his legs gave way. He reportedly was unable to walk any distance because of weakness and "jittery" feeling in his legs. He had aching pain in the legs, in the anterior thighs and in the backs of the legs. He had no numbness or bowel or bladder dysfunction.

Objectively, the Veteran's gait was slightly antalgic.  Deep tendon reflexes were symmetric.  Straight leg raise was accomplished to 90 degrees and popliteal compression was negative.  A motor exam was grossly within normal limits. There was somatic dysfunction in the lumbar spine.  An impression of low back and bilateral leg pain was indicated.  

An April 2011 MRI of the lumbar spine revealed multilevel degenerative disc changes.

On VA QTC examination in September 2011, the Veteran reported that he had limitations in walking because of his lumbar spine condition, stating that on average, he could walk 10 yards and that it took 5 minutes to accomplish that task.  He also endorsed stiffness, spasms, and decreased motion, but denied fatigue, paresthesia and numbness.  In relationship to the spine condition, he stated that he had weakness of the leg.  He denied bowel or bladder problems in relation to the spinal condition.  The Veteran reported pain in the lower back and legs which occurred constantly.  He indicated that the pain level was severe and could be exacerbated by physical activity.  Pain was relieved with Tramadol.  At the time of pain, he could function with medication.  During flare-ups, he experienced functional impairment described as constant pain with prolonged standing and walking.  He stated that this condition had not resulted in any incapacitation during the past 12 months.   

Objectively, the Veteran's posture and gait were within normal limits.  He did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement and muscle spasm was absent.  There was tenderness on palpation of the lumbar spine.  Spinal contour was preserved, though there was guarding.  Guarding did not produce an abnormal gait.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The examination did not reveal any weakness and muscle tone and musculature was normal.  There was positive straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the lumbar area or ankylosis of the thoracolumbar spine.

Range of motion testing revealed flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 5 degrees.  The Veteran was able to perform repetitive range of motion testing, and there was no loss of range of motion in degree upon repetition. The examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Neurologically, there were no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  The modalities used to test sensory function were a pin prick and cotton, tuning fork.  There was no lumbosacral motor weakness.  Right and left lower extremities reflexes revealed 2+ knee and ankle jerk.  The lower extremities showed no signs of pathologic reflexes and cutaneous reflexes were normal.    There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  

The examiner diagnosed degenerative disease of the lumbar spine.  

January and May 2012 private treatment reports note that the Veteran underwent lumbar steroid injection for his low back and bilateral leg pain.  While these records reflect diagnosis of back and leg pain, a box next to "lumbar radiculopathy" was not checked.

A written statement dated in July 2012 from the Veteran's wife reflects her observations that the Veteran could only stand for a few minutes at a time and could not stand to shower or shave.  He also could not carry objects weighing more than a few pounds or walk more than a short distance.  His pain level was always an 8 or above.   She also indicated that he could not help with chores around the house such as sweeping and mowing.

During the Veteran's April 2015 Board hearing, he rated his pain a level of 6 on a scale to 10 and indicated that his average pain ranged from a 6 to a 9.  He could do activities of daily living by himself, but he had trouble standing as his legs gave out on him.  He endorsed pain radiating down to the legs.  He could not touch his toes, standing up for more than 5 minutes.  With respect to treatment, the Veteran reported that he took medication and used pain strips on his back, a back brace, and heat pads.  He expressed his belief that he would not be able to move without medication.  The Veteran's wife testified that she occasionally had to push him out of bed just to get him up in the morning.  She noted that he had a hard time standing, even for short periods of time at church.  

With respect to the claim for increased rating for degenerative disc disease of the lumbar spine for the period prior to September 8, 2011, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with occasional flare-ups. Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 20 percent rating is also warranted for the period prior to September 8, 2011. In reaching this determination, we note that the evidence has varied. However, during this initial period, there was evidence of pain and limitation of motion with flare-ups during. This evidence tends to establish that flexion was functionally limited to 60 degrees or less.

However, the Board also finds that a rating in excess of 20 percent is not warranted at any time. In order to warrant a higher rating, there must be the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine. In this case, VA examinations clearly demonstrate forward flexion of the lumbar spine to greater than 30 degrees. As regard the other criteria, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile, and the VA examiners have specifically denied ankylosis.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion. There is nothing to suggest that the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Consequently, a higher rating is not warranted on this basis. 

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.   Here, the Board is fully aware of the complaints of pain also radiating to both lower extremities and reports of his legs giving way. However, multiple neurologic examinations yielded normal neurologic findings. Radiculopathy or nerve involvement has not been diagnosed.   In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition. The Veteran is competent to report sensations such as numbness, weakness, and radiating pain. However, his report is inconsistent with the medical evidence. We conclude that the medical evidence, prepared by skilled professionals, is more probative and more credible than the appellant's lay evidence. Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. However, there is no evidence of incapacitating episodes as contemplated by the regulation. While the Veteran has indicated that that there are times where he needs to rest due to back pain, neither the lay or medical evidence suggests that there has been physician prescribed bed rest. While the December 2010 VA examiner initially indicated that there were incapacitating episodes of spine disease, no periods of incapacitation were identified and it was later noted that there were no incapacitating episodes due to intervertebral disc disease. The September 2011 examiner found no evidence of incapacitating episodes.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms as well as those of his wife, including the Board hearing testimony, to include his reports suggestive of ankylosis in that he could not move without medication.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time. His statements have been non-specific and fail to establish a greater degree of functional impairment. We find the medical evidence to be far more probative of the degree of impairment that his lay statements.


C.  Both Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's PTSD with major depressive disorder or degenerative disc disease of the lumbar spine, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 50 percent rating for PTSD is not warranted, and that a uniform 20 percent rating for degenerative disc disease of the lumbar spine is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder is denied.

A 20 percent for degenerative disc disease of the lumbar spine, prior to September 8, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from September 8, 2011, is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


